*848In an action for partition, defendant Hería Vitarius (plaintiff’s former wife) appeals from judgment-order (one paper) of the Supreme Court, Queens County, dated June 20, 1972 and made after the filing of a Referee’s report following a hearing before the Referee at which appellant did not appear, which judgment-order (1) inter alla granted plaintiff’s motion to confirm the report of the Referee, except in designated respects, and ordered that the subject premises be sold at public auction; and (2) denied appellant’s cross motion to (a) vacate her default, (b) extend her time to answer the complaint and (e) dismiss the report. Judgment-order affirmed, without costs and without prejudice to such other actions or proceedings on the part of appellant which she may be advised to bring in connection with any claim for alimony or child support. No opinion. Settle order on five days’ notice. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.